Title: To Thomas Jefferson from Albert Gallatin, 3 August 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dr Sir
City of Washington August 3d 1801
I enclose a letter this day received from St. Th. Mason in relation to South Carolina politics. My impression had been, on that subject, altogether different from yours, as I thought I had understood it from Mr Pinckney that immediate changes were necessary, whilst you conceived them improper for near two years. I concluded that I had been mistaken; but this letter again revives my suspicion that the true situation of that State is not perfectly understood. Would it not be well to enquire?
When I requested a commission for a collector at Michillimakinac, I neglected to mention that it was necessary that you should designate a port of entry in that district. There being no doubt that Michillimakinac itself is the proper place, I enclose an order for that purpose, which when signed will be wanted here as the foundation of instructions to the Collector.
The vessel chartered by Eben. Stevens sub-agent of the Depart. of State at New York, for the purpose of carrying the stipulated naval stores to Tunis, after being loaded & ready to sail under convoy of the George Washington, has been discovered to be a foreign built vessel. The Collector according to general instructions refused a Mediterranean pass. The vessel was chartered only to Tunis & to return at her own risk & for account of her owner. The owner wrote that Captain & seamen would probably refuse to sail, that his vessel was entitled to protection &c.—. It was a blunder of Stevens; but there was no remedy & I sent a pass to the Collector with directions to give it on condition that it shall be returned after this voyage.
I enclose a correct amount of the Warrants issued from 1st July to Saturday last (1st. instt.) inclusive, & will hereafter send a weekly amount as you desired. I also enclose the amount of Warrants issued during the six first months of this year; (those for payt. of public debt & interest excepted) but it has not been corrected by myself, & I will substitute another one by next mail.
With sincere respect & attachment Your obt. Servt.
Albert Gallatin
The new Danish minister came here one day too late to see you. He does not appear extremely bright & as he left Denmark in January, I suspect that he is too late in every point of view.
